Citation Nr: 1510374	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  13-10 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUE

Entitlement to accrued benefits for reimbursement for the expenses of the Veteran's last sickness.


REPRESENTATION

Appellant represented by:	Vermont Office of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and sister



ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1942 to November 1945.  The Veteran died on February [redacted], 2011, and the appellant is his daughter.

At the time of the Veteran's death, a claim of entitlement to nonservice-connected pension based on a need for aid and attendance was pending.  Following the Veteran's death, the appellant applied for accrued benefits, which was accepted as a claim to be substituted as the claimant, and that status was granted pursuant to 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(e) (2014).  Accordingly, the appellant has been substituted as the claimant for the purposes of all claims that were pending at the date of the Veteran's death.

This matter comes before the Board of Veterans' Appeals (Board) from a decision letter by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The case was certified to the Board by the RO in White River Junction, Vermont.

A review of the Veterans Benefits Management System reveals that it contains no documents relevant to the claim.  Further, this appeal was processed in part using the Virtual VA electronic claims file.  Accordingly, any future consideration of the appellant's case should include consideration of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The appellant contends that she is eligible to receive reimbursement for the expenses of the Veteran's final illness out of the accrued VA benefits that were owed to the Veteran at the time of his death.  The record indicates that the Veteran may have been entitled to approximately $18,084 in benefits at the time of his death.  At a June 2012 Decision Review Officer conference, the appellant was advised to submit evidence of the Veteran's medical expenses during the final month of his life.  The appellant has submitted copies of checks paid by her for the Veteran's care from January 6, 2011 to February [redacted], 2011, totaling $2,274.75.  The appellant stated at her August 2013 Board hearing that the last month of medical expenses totaled $1,532. 

Upon the death of a veteran, specific regulations govern the disbursement of accrued VA benefits.  VA law provides that accrued benefits are payable, in descending order, to the Veteran's spouse; or, to the Veteran's children (in equal shares); or, to the Veteran's dependent parents (in equal shares); or to the person who bore the expense of the last sickness or burial of the payee, but only as much as necessary for reimbursement of such expenses.  38 U.S.C.A. 5121(a) (West 2014); 38 C.F.R. § 3.1000(a) (2014).

While the term "last sickness" is not defined under VA law or regulations, a similar term is defined in the VA Adjudication Procedure Manual (M21-1MR).  Under M21-1MR, Part V, Subpart 1, Chapter 3, Section D, para 15.b, the term "last illness" was defined as the period from the onset of the acute attack causing death up to the date of death.  If death resulted from a lingering or prolonged illness instead of an acute attack, the period of last illness is considered to have begun at the time the person became so ill as to require the regular and daily attendance of another person.

At the August 2013 Board hearing, the appellant stated that her father had required at home medical attendance from the time he broke his hip in 2008 until his death in 2011.  When asked why she had submitted medical expenses from only the last month of her father's life, the appellant indicated that this was what the RO had led her to believe was the extent of a last illness.

The Board notes that nowhere in VA regulations does it limit reimbursement for the expenses of a Veteran's last sickness to the expenses incurred during the last month of his life.  The Board also notes that although the appellant does not qualify as a "child" of the Veteran for VA purposes, the appellant is nonetheless potentially eligible to receive accrued benefits, to the extent she bore the expenses of the Veteran's last sickness.  There is no indication in the record that these expenses were paid for by another person or entity or that these medical expenses were already reimbursed through other means.  See 38 U.S.C.A. 5121(a); 38 C.F.R. § 3.1000(a).

This issue must therefore be remanded in order to afford the appellant the opportunity to provide full medical expense records pertaining to her expenses for the Veteran's last illness, from the time he became so ill as to require the regular and daily attendance of another person until his death.

Accordingly, the case is REMANDED for the following action:

1.  Issue appropriate notice with respect to the appellant's claim for entitlement to accrued benefits on the basis of reimbursement for expenses paid for the Veteran's last sickness. 

Such notice should specifically apprise the claimant of the evidence and information necessary to substantiate her claim, to include providing a detailed accounting as to the specific expenses (i.e., physician expenses, medicinal expenses, nursing expenses, and medical equipment) she paid for the Veteran's last sickness. 

The notice should inform her that "last illness" is defined as the period from the onset of the acute attack causing death up to the date of death, and that when death has resulted from a lingering or prolonged illness instead of an acute attack, the period of "last illness" is considered to have begun at the time the person became so ill as to require the regular and daily attendance of another person.

The notice should also inform her whether she or VA bears the burden of producing or obtaining that evidence or information, and of the appropriate time limitation within which to submit any evidence or information. A copy of the notice letter should be included in the claims file.

2.  After the appellant has been allowed sufficient time to submit additional evidence, readjudicate the issue on appeal, taking into account all expense records that have been submitted by the appellant, including the copies of checks for the Veteran's home health care which have previously been submitted.  If the benefit remains denied, the appellant and her representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




